DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-10, 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US patent Publication: 2021/0263135, “Chen”) in view of Wang et al. (US patent Publication: 20190171212, “Wang”).

Regarding claim 10, Chen teaches, An apparatus (Fig. 17) applied to an in-vehicle system, wherein the apparatus comprises:
a memory configured to store instructions; (Fig. 17, element 171)

determine, from a first point cloud, first points describing a target object that is to
be identified by the in-vehicle system,  wherein the first point cloud describes a surrounding area that surrounds a vehicle, (Fig. 4a and step S310 and [0082] obtains a first point cloud which describes a surrounding area that surrounds a vehicle as it obtains point cloud data from both side of the road,  [“0082] S310. Obtaining laser point cloud data in a preset regional range on a road and/or by either side of the road;” [0092] S410. Classifying the laser point cloud data as road-surface laser point cloud data and/or road-side laser point cloud data. 
 Fig. 4a step 420 and Step [0097] extracts first points identifying a target object “[0097] S420. Extracting the laser point data of the key points of the target object on the road and/or by either side of the road from the road-surface laser point cloud data and/or road-side laser point cloud data.”) and
	 wherein the in-vehicle system is located in the vehicle;  (Fig.1 shows that a laser radar is on a vehicle collects point cloud data  and Fig. 2 shows element 210 which is shown in Fig.1 on the vehicle. “[0079] The apparatus 210 for acquiring laser point cloud data may be, but is not limited to, the apparatus structure shown in FIG. 1a”  Element 210 is connected with position data generating apparatus and creates a position data generating system.”)
generate a second point cloud based on the first points; (Fig. 4a and step 330 [0090] generates a second point cloud based on the first points extracted in step 420. “[0089] S330. Storing the extracted laser point data of the key points of the target object as a piece of a plurality of pieces of positioning data of the road, the plurality of pieces of positioning data corresponding to a plurality of target objects on or by either side of the road.”)  and
a display coupled to the processor (“[0228] The display 176 includes a screen, which may include a liquid crystal display (LCD) and a touch panel (TP).”)
while Chen teaches, a display is coupled to the processor   and the second point cloud is stored but doesn’t expressly teach the display is configured to display the second point cloud.
Wang teaches, display is configured to display a second point cloud. ([0053] Step 204 includes: outputting the target point cloud data set.(“ [0054] In the embodiment, the electronic device may output the target point cloud data set determined in the step 203.  The electronic device may output the target point cloud data set into the cloud server in communication link with the electronic device; and analyze the target point cloud data set, generate a 3D image characterizing the obstacle in the target area, and present the 3D image on a display of the autonomous vehicle.”)
	Wang and Chen are analogous as both of them are from eth field of point cloud data processing around a vehicle.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Chen to have included to have the display configured to display the second point cloud as taught by Wang.


 Claim 1 is directed to a method and its steps are similar in scope and function of the elements of the device claim 10 and therefore claim 1 is rejected with same rationales as specified in claim 10. 

Claim 19 is directed to A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium (Fig. 17, memory element 171, “[0219] The memory 171 is configured to store a program.”) and its elements are similar in scope and function of the elements of the device claim 10 and therefore claim 19 is rejected with same rationales as specified in claim 10. 

Regarding claims 4 and 13,  Chen as modified by Wang teaches, further generating the second point cloud through sparsification on a third point cloud, wherein the third point cloud comprises a set of second points describing the target object. (Chen, Fig. 4a and [0092],  $410 creates a third point cloud by separating laser points cloud data into road-surface point cloud data ( third point cloud ) and/or road-side point cloud data (third point cloud).  Step 420 and [0097] extracts second later point data of a target object by sparsifying on a third point cloud data (either on road-side or road-surface).  Spaisifying happens through filtering or excluding points in step 420. Then step 330 and [0089] creates a second point cloud data using the extracted set of [second points describing a target object.)

Regarding claim 9 and 18, Chen as modified by Wang teaches, cropping the first point cloud based on first feature information of a first-type target object to obtain a first sub-point cloud describing the first-type target object, wherein the target object comprises the first-type target object and a second-type target object;   (Chen Fig. 4a step 410, 420, [0082] and [097] describes  a first type of target object (the first type of target object is the target object on the road and a second type of target object (the second type of target object is the target object on the road-side or outside the road.
Fig. 5 step 410, S510, S520, Paragraph [100-110] and step $420 and [0097] extracts the key points of target object on the road based on the height of the points. Extracting key points means cropping the non-key points. Fig. 8a Step 330 obtains first sub-point cloud as one piece of positioning data as point cloud of the first type of object.) .
 cropping the first point cloud based on second feature information of the second-type target object to obtain a second sub-point cloud describing the second-type target object; ( Chen,  Fig. 5  step S420 and [0097] extracts the key points of target object on the road-side based on the height of the points. Extracting key points means cropping the non-key points. Fig. 5 Step 330 obtains second sub-point cloud as one piece of positioning data as point cloud of the second type of object.) .
further generating the second point cloud based on the first sub-point cloud and the second sub-point cloud. (Chen, Fig. 4a step 330 and [0089] stores plurality of objects by combining different pieces (each piece is a sub-point cloud). Chen,   “[0089] S330.  Storing the extracted laser point data of the key points of the target object as a piece of a plurality of pieces of positioning data of the road, the plurality of pieces of positioning data corresponding to a plurality of target objects on or by either side of the road.”) and 
configured to display the second point cloud. (Wang, “[0053] Step 204 includes: outputting the target point cloud data set. [0054] In the embodiment, the electronic device may output the target point cloud data set determined in the step 203.  The electronic device may output the target point cloud data set into the cloud server in communication link with the electronic device; and analyze the target point cloud data set, generate a 3D image characterizing the obstacle in the target area, and present the 3D image on a display of the autonomous vehicle.”)

Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Wang and further in view of Dolgov et al. (US patent Publication: 20140330479, Dolgov”).
Regarding claims 2, 11 and 20, Chen as modified by Wang doesn’t expressly teach, identifying that a correlation between the target object and the vehicle exceeds a threshold, wherein the correlation is based on at least one of:
a distance between the target object and the vehicle;
a location of the target object;
information indicated by the target object; or
a speed of the target object. 
Dolgov teaches, identifying that a correlation between a target object and a vehicle exceeds a threshold, wherein the correlation is based on at least one of:
a distance between the target object and the vehicle;
a location of the target object;
information indicated by the target object; or
a speed of the target object.  ([0019] identifies a correlation between a target object and a vehicle. The correlation is the speed of the object. The speed is greater than a threshold. “[0019] In some embodiments, the instructions may be provided prior to the computing device detecting a change of the speed of at least one of the objects ahead of the autonomous vehicle. As such, the autonomous vehicle may adjust its speed based on an estimation of the change of the speed of at least one of the objects prior to such change occurring. Such a change in the speed of the object(s) may be evaluated differently in various embodiments. For example, the change in the speed may be indicated by the speed of the object(s) exceeding a given threshold. Other examples are also possible.”) 
Chen as modified by Wang and Dolgov are analogous as they are from the field of vehicle control.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Chen as modified by Wang to have included identifying that a correlation between a target object and a vehicle exceeds a threshold, wherein the correlation is based on at least one of: a distance between the target object and the vehicle; a location of the target  a speed of the target object as taught by Dolgov.
The motivation to include the modification is to reduce the processing the display data by processing points of a point cloud on a certain condition.

Claims  3, 7, 8, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Wang and further in view of Kim et al. (US patent Publication: 20200062179, “Kim”).
Regarding claims 3 and 12, Chen as modified by Wang doesn’t expressly teach, wherein before determining the first points, the method further comprises:
presenting a setting request prompting a driver of the vehicle to set a type of an object comprised in the target object; receiving a setting response; and determining, based on the setting response, the type of the object.
However, Kim teaches presenting a setting request prompting a driver of the vehicle to set a type of an object comprised in the target object; receiving a setting response; and
determining, based on the setting response, the type of the object. (Kim {0092] provides an option to the user of a vehicle to set a type of object. Based on the user’s response the type of object is set.  The object of that type is displayed after the selection. “[0092]….“The cluster 140 may output a composite image on which the selected type of object is displayed according to the input from the driver who selects the type of the object.”)
Chen as modified by Wang and Kim are analogous as they are from the field of vehicle display.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified  Chen as modified by Wang to have included presenting a setting request prompting a driver of the vehicle to set a type of an object comprised in the target object; receiving a setting response; and determining, based on the setting response, the type of the object as taught by Kim and provide the setting option before determining the first points.
The motivation to include the modification the purpose of displaying target object or obstacle with a user control.

Regarding claims 7 and 16, Chen as modified by Wang teaches, cropping, the first point cloud based on a location of a road marking on a map of the surrounding area to obtain third points describing the object outside the road. (Chen, Paragraph [0068] indicates, in order to classify point cloud data outside a road, boundary position of road or road marking is found. Chen, “[0068] The process of classifying the laser point cloud data into laser point cloud data on a road surface, on the left side of the road, and/or on the right side of the road may include obtaining ground catastrophe points corresponding to scan lines of laser points obtained by scanning of a laser radar, and boundary positions of laser point clouds on the road surface and/or on two sides of the road can be distinguished according to the catastrophe points.” Fig. 4a step 420 extracts the key points of target object on 
While Chen as modified by Wang teaches, cropping the point cloud to determine third points describing the object outside the road but  doesn’t expressly teach, identifying that the target object comprises an object outside a road and in response to the identifying performing the cropping. 
However, Kim teaches, identifying a type of target object and in response to identifying, display the object ([0092] provides an option to the user of a vehicle to set a type of object. Based on the user’s response the type of object is set. The object of that type is displayed after the selection. “[0092]….“The cluster 140 may output a composite image on which the selected type of object is displayed according to the input from the driver who selects the type of the object.”)
Chen as modified by Wang and Kim are analogous as they are from the field of vehicle display.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified  Chen as modified by Wang to have included an option  to identify that the target object comprises an object outside a road and in response identifying cropping, the first point cloud based on a location of a road marking  similar to providing an option to identify a type of the target object and in response to the identifying the type of object display the object  as taught by Kim.
The motivation to include the modification is to reduce the processing effort of laser points by selectively processing laser points based on user’s choice.

Regarding claims 8 and 17, Chen as modified by Wang teaches, 
the target obstacle based on location information of the target object or speed information of the target object and cropping the first point cloud based on a location of the target obstacle and a size of the target obstacle to obtain fourth points describing the target obstacle. ( Chen, “[0214]Further, the target object is determined as a ground marking on the road, and the road-surface laser point cloud data is divided into grid cells according to a preset grid cell size.  When it is determined that road-surface laser point cloud data in one grid cell includes laser point data of a ground marking, laser point data of one key point of the ground marking is obtained based on the laser point data of the ground marking in the grid cell, thereby conveniently and quickly obtaining laser point data of key points of ground markings.”  Chen [0214] determines the target object is road marking based on the location of the target object which is “on a road”.  Chen [0214] crops or filters the points where there is no ground marking by extracting laser point when the laser point data is available in a grid cell that has a preset size. The extracted points are fourth points describing the target obstacle).
While Chen as modified by Wang teaches, the target obstacle based on location information of the target object or speed information of the target object, and cropping the point cloud to determine fourth points describing the object on the road as above but doesn’t expressly teach, identifying that the target object comprises a target obstacle on a road; determining, in response to the identifying, the target obstacle 
However, Kim teaches, identifying a type of target object and in response to identifying, display the object ([0092] provides an option to the user of a vehicle to set a type of object. Based on the user’s response the type of object is set. The object of that type is displayed after the selection. “[0092]….“The cluster 140 may output a composite image on which the selected type of object is displayed according to the input from the driver who selects the type of the object.”)
Chen as modified by Wang and Kim are analogous as they are from the field of vehicle display.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Chen as modified by Wang to have identifying that the target object comprises a target obstacle on a road and determining, in response to the identifying, the target obstacle based on location information of the target object or speed information of the target object similar to identifying a type of target object and in response displaying the object  as taught by Kim.
The motivation to include the modification is to reduce the processing effort of laser points by selectively processing laser points based on user’s choice.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Wang and further in view of Cheng et al. ( US patent Publication: 20200279402, “Cheng”).
Chen as modified by Wang doesn’t teach, obtaining an original point cloud sequence; and performing sampling on the original point cloud sequence to obtain a first point cloud sequence, wherein the first point cloud is a frame of point cloud in the first point cloud sequence. 
However, Cheng teaches, obtaining an original point cloud sequence; and performing sampling on the original point cloud sequence to obtain a first point cloud sequence, wherein a first point cloud is a frame of point cloud in the first point cloud sequence. ([0008]…….“sampling a three-dimensional point cloud frame in the three-dimensional point cloud sequence to obtain a sampling sequence, where the sampling sequence includes a first three-dimensional point cloud frame and a last three-dimensional point cloud frame in the three-dimensional point cloud sequence;”)
Chen as modified by Wang and Cheng are analogous as they are from the field of point cloud processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Chen as modified by Wang to have included obtaining an original point cloud sequence; and performing sampling on the original point cloud sequence to obtain a first point cloud sequence, wherein a first point cloud is a frame of point cloud in the first point cloud sequence as taught by Cheng.
The motivation to include the modification is to acquire lot of images to get sufficient data and reduce the captured data to be processed (by sampling).


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Wang and Cheng and further in view of Zhu et al. ( US patent Publication:  20200150275, “Zhu”)
Regarding claims 6 and 15, Chen as modified by Wang and Cheng doesn’t  teach, determining a sampling frequency based on a current scenario of the vehicle; and further performing sampling on the original point cloud sequence based on the sampling frequency to obtain the first point cloud sequence.
Zhu teaches, determining a sampling frequency based on a current scenario of the vehicle; and further performing sampling on the original point cloud sequence based on the sampling frequency to obtain the first point cloud sequence. (“[0026] In some embodiments, to further reduce aggregation latency, not all the images need to be aggregated with a corresponding point cloud segment.  For example, a point cloud segment may be aggregated with every m matching images, where m may be determined based on various factors, such as the moving speed of vehicle 100 along the trajectory, the image sampling rate, etc.”  Here the sampling frequency is every m images. “m” is determined based on the current scenario of the vehicle such moving speed of the vehicle.)
Zhu and Chen as modified by Wang and Cheng are analogous as they are from the field of point cloud processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Chen as modified by Wang and Cheng to have included determining a sampling frequency  Zhu.
The motivation to include the modification is to optimize processing effort incoming laser data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612